DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ Response After Final of January 11, 2021 has been entered. Claims 1-3, 6-9, 11, 14, 17-21, 23, 27, 28, 31, and 32 have been amended, claims 32-36 have been newly added, and claims 4, 5, 10, 13, 15-16, and 29 have been cancelled.  Claims 1-3, 6-9, 11-12, 14, 17-28, and 30-36 are pending.  Claims 2 and 17-29 stand withdrawn. Accordingly, claims 1, 3, 6-9, 11-12, 14, and 30-36 are under current examination.
Rejoinder-Election/Restrictions

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2 and 17-29, directed to the process of making an allowable product or a compositon that contains all the limitations of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yvonne Shyntum on June 29, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 3 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  
Claim 6 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  


In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  

Claim 8 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  

Claim 9 has been cancelled.
Claim 11 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  

Claim 12 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  

Claim 17 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  
In line two, the term –multifilament— has been added immediately prior to the term “yarn”.  
In line four, the term –multifilament— has been added immediately prior to the term “yarn”.  
In line five, the term –multifilament— has been added immediately prior to the term “yarn”.  


Claim 18 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  
Claim 19 has been amended as follows:
In line three, the term –multifilament— has been added immediately prior to the term “yarn”.  
In line four, the term –multifilament— has been added immediately prior to the term “yarn”.  
In line four, the phrase –fiber or— has been deleted.  
Claim 23 has been cancelled.
Claim 30 has been cancelled.

Claim 32 has been amended as follows:
In line one, the term –multifilament— has been added immediately prior to the term “yarn”.  
In line three, the term –filament— has been deleted and replaced with the phrase –multifilament yarn”.
In line four, the phrase –monofilament fiber— has been deleted and replaced with the phrase –multifilament yarn”.

Claim 34 has been cancelled:
Claim 35 has been cancelled:
Claim 36 has been cancelled:

Withdrawn Rejections - 35 USC § 102

Claim 30 was rejected in the previous Office Action mailed May 17, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).  Applicant has agreed to the cancellation of claim 30 by means of an examiner’s amendment, rendering the rejection moot.   Accordingly, the rejection is hereby withdrawn. 
Withdrawn Rejections - 35 USC § 103

	Claim 30 was rejected in the previous Office Action mailed May 17, 2021, under 35 U.S.C. 103 as being unpatentable over Aoshima et al. (Pub. No.: US 2009/0171037; Pub. Date: Jul. 2, 2009) Applicant has agreed to the cancellation of claim 30 by means of an examiner’s amendment, rendering the rejection moot.   Accordingly, the rejection is hereby withdrawn. 
	Claim 1 was rejected in the previous Office Action mailed May 17, 2021, under 35 U.S.C. 103 as being unpatentable over over Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).  Applicant has amended base claim 1 to delete the embodiment of 
	Claims 1, 4-5, and 9-16 were rejected in the previous Office Action mailed May 17, 2021, under 35 U.S.C. 103 as being unpatentable over Matsuzono Shichiro et al. (Pub. No.: JP 2016124935; Pub. Date: July 11, 2016).  Applicant has amended claim 1 to delete the embodiment of the monofilament fiber and tensile straight, rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn. 
Withdrawn Rejections – Double patenting

	Claims 1, 3, 6-8 , and 30-32 were rejected in the previous Office Action mailed May 17, 2021, on the grounds of nonstatutory double patenting as being unpatentable over claim 1-4,  6-8, 11-19, 21, and  22, of copending Application No. 16/290,727.  Applicant has filed a terminal disclaimer disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application, the terminal disclaimer was accepted by the Office on 6-11-2021.   Accordingly, the rejection is hereby withdrawn. 
	Claims 1, 3, 4, 16 and 30-32 were rejected in the previous Office Action mailed May 17, 2021, on the grounds of nonstatutory double patenting as being unpatentable over amended claims 1, 3, 5, and 6-7 of Patent  No. 10,994,057.  Applicant has filed a terminal disclaimer disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application, the terminal 

Claims 1, 11-16, 30-32 were rejected in the previous Office Action mailed May 17, 2021, on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6-11 of copending Application No. 17/006,705.  Applicant has filed a terminal disclaimer disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application, the terminal disclaimer was accepted by the Office on 6-11-2021.   Accordingly, the rejection is hereby withdrawn.

Claims 1, 11, and 30-32 were rejected in the previous Office Action mailed May 17, 2021 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 6 of copending Application No. 17/006,712.  Applicant has agreed to an amendment cancelling claim 1 and has amended base claim 1 to delete the embodiment of the monofilament fiber and tensile straight, rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a multifilament yam  derived from a polymeric composition, (a)    wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit; and (b)    wherein the multifilament yarn a tenacity greater than 4 grams per denier but less than 14 grams per denier

The closest prior art is Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).  Xu discloses spinning polybutylene succinate filaments ([34]-[42]). 

The instant invention is the first multifilament yam  derived from a polymeric composition, (a)    wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit; and (b)   wherein the multifilament yarn a tenacity greater than 4 grams per denier but less than 14 grams per denier
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 6-8, 11-12, 14, 17-22, 24-28, and 32 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617